EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jones on 9/10/2021.
The application has been amended as follows: 

Claim 2:
 A modular enclosed structure comprising: a plurality of panels, each panel comprising a rectangular metal frame fillable with concrete wherein the metal frame has at least two vertical edge sides; a plurality of metal pocket connectors, each pocket connector having an external side disposed between two connection sides and wherein each pocket connector is 10configured to be positioned between each of the plurality of panels so that each connection side interfaces with one of the vertical edge sides so as to form the enclosed structure: and 
a plurality of fasteners wherein each fastener-is configured to fasten the plurality of pocket connectors to the plurality of panels along the vertical edge sides in a metal to 15metal connection, wherein the plurality of panels comprises five panels and the plurality of metal pocket connectors comprises five metal pocket connections, 

Claim 16:
A method of constructing an enclosed structure comprising: 
20erecting a plurality of panels wherein each panel comprises  a rectangular metal frame having at least two vertical edge sides and wherein the metal frame is filled with concrete, 
positioning a plurality of metal pocket connectors so that each metal pocket connector is disposed between each panel of the plurality of panels, wherein each pocket connector has an external side disposed between two connection sides and 25wherein positioning comprises arranging each metal pocket connector so that each of the connection sides interfaces with one of the vertical sides:
 fastening each connection side with one of the vertical sides in a metal to metal connection so that the plurality of panels and plurality of metal pocket connectors forms the enclosed structure, wherein the enclosed structure has a pentagon shape, and 
30further comprising positioning the enclosed structure along a wall so that a two- sided portion of the pentagon shape extends beyond the wall forming a front of the enclosed structure.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/           Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633